Appeal by the defendant from a judgment of the County Court, Westchester County (Braatz, J.), rendered June 8, 1984, convicting her of burglary in the second degree, criminal mischief in the fourth degree and possession of burglar’s tools, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence adduced at the trial in a light most favorable to the People (People v Contes, 60 NY2d 620), we find that it was legally sufficient to support the conviction. The evidence established that the defendant, as the driver of the getaway car, aided her companion in the burglary of a residence and shared his culpable intent (see, People v Keitt, 42 NY2d 926; People v Mercado, 114 AD2d 377; Penal Law § 20.00). Moreover upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (CPL 470.15 [5]). Mangano, J. P., Weinstein, Hooper and Balletta, JJ., concur.